PER CURIAM.
Following the filing on August 31, 1961, of. our opinion and judgment but before issuance of our mandate, appellees moved this court to withdraw its opinion and transfer the cause to the Supreme Court, asserting the appeal should have been made to the latter court because, they contend, the decision of the trial court was one “construing a controlling provision of the Florida * * * constitution” (Art. V, § 4(2), Fla. Const., 26 F.S.A.) and therefore excluded from our jurisdiction as prescribed in Art. Y, § 5(3), ibid.
On consideration of said motion and on authority of the recent Supreme Court decision in Robinson v. State, 132 So.2d 3, and in order that the question as to jurisdiction over this appeal may be determined by the court of paramount jurisdiction, we make this transfer of the cause to the Supreme Court under rule 2.1(5) (d), F.A.R. 31 F.S.A.; and to effectuate this order our mandate is stayed, and if the Supreme Court takes jurisdiction of the appeal our opinion and judgment filed herein on August 31, 1961, shall stand vacated without further order; but if the Supreme Court concludes it does not have jurisdiction of the appeal then our said opinion and judgment will remain in force and our mandate will be directed to issue thereon.
Accordingly, and on the basis outlined hereinabove, it is ordered that the notice of appeal together with all papers filed prior to September 21, 1961, shall on that date be transferred to the Supreme Court of Florida as the proper court having jurisdiction in this cause.